El Juez Asociado Sr. Hutchison,
emitió la opinión del tribunal.
En una certificación expedida por el Tesorero de Puerto Rico se dice que en el expediente de apremio seguido para el cobro de contribuciones instituido por el Departamento de Hacienda contra Cristino Cáliz “por A. F.,” se halla agre-gada otra certificación que al efecto se copia literalmente y en la cual un subeolector hace constar que cierta propie-dad que en la misma se describe fué embargada y vendida *992en pública subasta por falta de pago de las contribuciones a Mannel Miranda. En esta copia certificada de la certifi-cación a qne acabamos de referirnos se dice a sn vez que “el nombre del contribuyente moroso” es “Cristino Cáliz, por A. F.”
Siete meses después de la certificación del Tesorero arriba descrita y trece años con posterioridad a la fecha de la cer-tificación que allí se copia, que acredita haber sido expedida por el subcolector de Peñuelas, certifica además el sub-teso-rero que la finca de 60 cuerdas de terreno, sita en el barrio Tallaboa Poniente, del término municipal de Peñuelas, P. R., subastada con fecha 27 de junio de 1906, para cobro de con-tribuciones adeudadas por el contribuyente Cristino Cáliz, “por Antonsanti y Franceschi” y adjudicada en dicho re-mate a Manuel Miranda, procede de una finca de 400 cuer-das de terreno que figuró a nombre del propio “Cristino Cáliz, -por Antonsanti y Franceschi” y que, las iniciales “A. F.” estampadas en el certificado de compra, Embargo No. 22,365 quieren decir “Antonsanti y Franceschi.”
Estos certificados fueron presentados por el Notario Carlos Chardón al registro de la propiedad para su inscrip-ción como prueba del título á la propiedad “rematada por contribuciones adeudadas por Cristino Cáliz, representante de Antonsanti & Franceschi,” propiedad que se dijo debía ser segregada en la inscripción del remanente de 200 cuer-das que figuran a nombre de Antonsanti & Franceschi, des-pués de otras varias segregaciones que según la inscripción se hicieron con anterioridad, de una finca de 500 cuerdas.
La nota recurrida es como sigue:
“Denegada la inscripción de este título, por no aparecer inscrita, a favor del deudor moroso Cristino Cáliz por A. F., ni de otra persona, la finca de sesenta cuerdas objeto del mismo. Cuya finca no puedo considerarse como parte que ha de ser segregada de la que se -halla inscrita, reducida hoy a doscientas cuerdas — -a favor de Antonsanti y Franceschi, mercantil de Guayanilla, al folio 178 del tomo 1 de Peñuelas, finca No. 28, inscripción 21, porque no son *993válidos, para llegar a esa eon elusion, el certificado del Súb-Tesorero. de Puerto Rico y el escrito de C. F. Chardón adicionados al efecto' (Salgado v. El Registrador, 26 D. P. R. 172, y Menédez v. El Registrador, 13 D. P. R. 191.”)
Admitiendo en pro del argumento, aunque sin resolverlo, que los hechos de este caso son suficientes para distinguirlo de los que han sido citados por el registrador, de ello no se infiere necesariamente que fuera errónea la calificación en cuestión.
No existe absolutamente nada en uno ú otro de los men-cionados certificados que demuestre por qué una propiedad que pertenece a Antonsanti & Franceschi debía ser vendida para cobro de contribuciones debidas por Cristino Cáliz, o por cualquiera otra persona. El certificado del sub-tesorero expedido trece años después de la venta en pública subasta por falta de pago de las contribuciones no suministra luz alguna sobre la cuestión, como no sea el dato de que las ini-ciales “A. F.” que aparecen en el certificado de- compra fi-guran por “Antonsanti & Franceschi.” No se ha probado que esto, de ser un hecho, conste en los autos de los proce-dimientos conocidos por “Embargo No. 22,365.” De todos modos el registrador no estaba obligado a aceptar, ni hu-biera estado justificado tampoco en seguir la mera conclu-sión de un notario de que en realidad el contribuyente mo-roso no era Cristino Cáliz como se decía en ambos certifi-cados, sino Antonsanti & Franceschi debidamente represen-tada por Cristino Cáliz. Sancionar el traspaso en la ins-cripción de títulos de bienes inmuebles por virtud de tales manifestaciones vagas, inciertas y sujetas a conjeturas, daría lugar a una confusión sin límites y constituiría una seria amenaza a los derechos de todos los propietarios.
No conocemos ninguna ley que autorice la venta de la propiedad de un ciudadano por contribuciones morosas de otro, y algo más que esto debe aparecer claramente de la faz del certificado de compra y no quedar sujeto a mera inferen-cia o a una conclusión a la que ha de llegarse mediante una. *994interpretación liberal de nna referencia dudosa, por no de-cir sin significado, a alguna supuesta o presunta relación entre el dueño de la propiedad vendida con derecho inscrito y el contribuyente moroso a cuyo nombre figuraba en los li-bros, registro, minutas, u otros informes sin especificar d jI Departamento del Tesoro.
La nota recurrida debe ser confirmada.

Confirmada la nota recurrida.

Jueces concurrentes.- Sres. Presidente Hernández-y Aso-ciados Wolf, del Toro y Aldrey.